DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-18 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a temperature detection part in claim 1, a SOC detection part in claims 3 and 9, a position detection part in claims 6 and 12, a control unit and a suppression request output unit in claim 7, a power generation calculation unit in claim 8, a travel determination unit in claim 10, a straight travel determination unit in claim 11 and a route setting unit in claim 12.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 7 and 13: Applicant claims 
outputting a request for a temperature increase suppression of the first motor-generator based on the temperature of the first motor-generator detected by the temperature detection part; and 
the controlling including controlling the internal combustion engine, the first motor-generator and the second motor-generator, so as to perform 
a first control in which the first motor-generator generates an electric power by a torque from the internal combustion engine when the request for the temperature increase suppression is not output, 
while so as to perform a second control in which a power generation amount of the first motor-generator generated by the torque from the internal combustion engine is reduced, the second motor-generator generates an electric power by a regenerative torque and a driving force of the internal combustion engine increases by an amount corresponding to the regenerative torque when the request for the temperature increase suppression is output.
These limitations as presented are generally verbose, narrative and indefinite, failing to conform with current U.S. practice. Corrective action or clarification is required. Examples of verbose and indefinite language are:
Applicant first claims outputting a request for a temperature increase suppression, followed immediately by further limiting the instance when the request for the temperature increase suppression is not output. These limitations are not differentiated using terms “wherein” or similar that differentiates the sequence being claimed, and do not follow chronological order. 
The limitation while so as to perform a second control is narrative and indefinite in nature. The term “while so as” is unclear as to the differentiation between the first control and the second control. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 20170282894 A1) herein Kamachi, in view of Cho et al. (US 20160121876 A1) herein Cho.
In regards to Claim 1, Kamachi discloses the following: 
In regards to claim 1, Kamachi discloses the following:
1. A control apparatus of a hybrid vehicle, (see at least abstract,  Fig. 1) the hybrid vehicle including an internal combustion engine (see at least Fig. 1, item 3) and a first motor-generator configured to respectively drive one wheels of front wheels and rear wheels, (see at least Fig. 1, items 2, 11) and a second motor-generator configured to drive the other wheels of the front wheels and the rear wheels, (see at least Fig. 1, item 5) the control apparatus comprising: 
While suggested by Kamachi (see at least Fig. 1 and [0042] "temperature sensor 28", also further discussed below), Kamachi does not explicitly disclose the following, which is taught by Cho:
a temperature detection part configured to detect a temperature of the first motor-generator; (see at least [0014] “monitoring a motor temperature of a hybrid vehicle”) and 
Kamachi discloses the following:
an electronic control unit including a microprocessor and a memory connected to the microprocessor, (see at least Fig. 1, item 27) wherein the microprocessor is configured to perform: 
controlling the internal combustion engine, the first motor-generator and the second motor-generator so that the hybrid vehicle travels in accordance with a required driving force; (see at least Fig. 3 and [0032])
The following is suggested by Kamachi:
outputting a request for a temperature increase suppression of the first motor-generator based on the temperature of the first motor-generator detected by the temperature detection part; (see at least [0042], [0046] and Fig. 3) and 
The difference between Kamachi and the claimed subject matter is Kamachi's request for increased suppression is based on the temperature of a boost converter 18 powering rear motor 5 and battery 20 via motor generator 11, not the temperature of motor generator 11. However, temperature suppression algorithm based on a motor-generator temperature is known in the art, as taught by Cho. (see at least [0008]-[0009] and [0014]-[0015]) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Cho 
Kamachi discloses the following:
the controlling including controlling the internal combustion engine, the first motor-generator and the second motor-generator, so as to perform 
a first control in which the first motor-generator generates an electric power by a torque from the internal combustion engine when the request for the temperature increase suppression is not output, (see at least [0036] “In parallel mode, the clutch 8 is connected and the engine 3 is operated to transmit driving force to the front wheels 4. When the engine driving force is insufficient, battery power is used to drive the front motor 2 or the rear motor 5. In addition, when charging is required because the SOC of the drive battery 20 is low, the engine 3 drives the motor generator 11” and [0051] “If it is determined “No” in step S5, it is determined that the drive battery 20 can be charged with electric power generated by the motor generator 11, through the boost converter 18. In this case, the routine proceeds to step S6, where the engine 3 drives the motor generator 11, and the generated electric power is stepped down through the boost converter 18 and used to charge the drive battery 20”)
while so as to perform a second control in which a power generation amount of the first motor-generator generated by the torque from the internal combustion engine is reduced, the second motor-generator generates an electric power by a regenerative torque (see at least Fig. 3, steps S5 “YES” and [0053] “Meanwhile, if it is determined “Yes” in step S5, it is determined that electric power generated by the motor generator 11 is limited in the boost converter 18, and cannot charge the drive battery 20 sufficiently. In this case, the routine proceeds to step S8, where the rear motor 5 regenerates, and the regenerated electric power is and a driving force of the internal combustion engine increases by an amount corresponding to the regenerative torque when the request for the temperature increase suppression is output. (see at least [0054] “In the next step S9, engine output is increased for the amount of regeneration load of the rear motor 5 (charging part), and the routine is ended. This processing has the same intention as the aforementioned step S7, and prevents the driver from feeling a sense of deceleration when driving force of the front wheels 4 is reduced due to the regeneration load on the rear motor 5.”)
As previously discussed, the difference between Kamachi and the claimed subject matter is Kamachi's request for increased suppression is suppression of the boost converter 18, not the motor generator 18, which is based on the temperature of a boost converter 18. It should be noted that reduction of the power generation of motor generator 11 is inherent to this reduction. Therefore, the only difference is the source temperature triggering the reduction. However, temperature suppression algorithm based on a motor-generator temperature is known in the art, as taught by Cho. (see at least [0008]-[0009] and [0014]-[0015]) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Cho with the invention of Kamachi, with the motivation of allowing operation of a motor in a linear manner, and/or with the motivation of allowing a vehicle to be driven with maximum output by cooling the motor to a predetermined level or greater. (Cho, [0010])
In regards to claim 2, Kamachi discloses the following:
2. The control apparatus according to claim 1, wherein the microprocessor is configured to further perform: calculating a required power generation amount required for a whole of the hybrid vehicle and a maximum permissible power generation amount of the first motor-generator so that the temperature detected by the temperature detection part is limited to a predetermined temperature; and the controlling including controlling the first motor-generator and the second motor-generator so that the first motor-generator generates the maximum permissible power generation amount (see Fig. 2, as modified by Cho, above) and the second motor-generator generates a target power generation amount obtained by subtracting the maximum permissible power generation amount from the required power generation amount when the request for the temperature increase suppression is output. (see at least [0054] “In the next step S9, engine output is increased for the amount of regeneration load of the rear motor 5 (charging part), and the routine is ended. This processing has the same intention as the aforementioned step S7, and prevents the driver from feeling a sense of deceleration when driving force of the front wheels 4 is reduced due to the regeneration load on the rear motor 5.”)
In regards to claim 3, Kamachi discloses the following:
3. The control apparatus according to claim 2, further comprising a SOC detection part configured to detect a state of charge of a battery in which the electric power generated by the first motor-generator and the electric power generated by the second motor-generator are stored, (see at least Fig. 1, item 20a and [0023] “battery monitoring unit 20a (estimation part) that calculates its SOC (state of charge)” wherein the predetermined temperature is a first predetermined temperature, (see at least [0046] “a power limit is imposed on the boost converter 18 according to the power limit value W.sub.limit, since the current converter temperature T.sub.cvtr is equal to or higher than the lower limit temperature T0”, as modified by Cho, above) and the microprocessor is configured to perform the outputting including outputting the request for the temperature increase suppression when the state of charge detected by the SOC detection part is less than or equal to a predetermined value and the temperature of the first motor-generator detected by the temperature detection part is higher than or equal to a second predetermined temperature, (see at least Fig. 3, step S4 and [0050]) the second predetermined temperature being lower than the first predetermined temperature. (see at least Fig. 2 “converter temperature”, [0046] “a power limit is imposed on the boost converter 18 according to the power limit value W.sub.limit, since the current converter temperature T.sub.cvtr is equal to or higher than the lower limit temperature T0”, as modified by Cho, above)
In regards to claims 7-9: Claims 7-9 represent a same or similar apparatus as claims 1-3 above, with the addition of means plus function language. The limitations cited to Kamachi and Cho are tangibly associated to equivalent means associated to the cited functions, and therefore claims 7-9 are rejected the same or similar to claims 1-3, above.
In regards to claims 13-15: Claims 13-15 are the methods performed by the apparatus of claims 1-3, and are rejected the same or similar to claims 1-3, above.
Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi in view of Cho, and further in view of Yamamoto et al. (US 20060102395 A1) herein Yamamoto.
In regards to claim 4, Kamachi does not specifically discloses the following, which is taught by Yamamoto:
4. The control apparatus according to claim 1, wherein the microprocessor is configured to further perform determining whether a travel stability of the hybrid vehicle is maintained, and the controlling including controlling the internal combustion engine, the first motor-generator and the second motor-generator so as to perform the second control when the request for the temperature increase suppression is output and it is determined that the travel stability is maintained, while so as not to perform the second control even if the request for the temperature increase suppression is output when it is determined that the travel stability is not maintained. (see at least [0057] and Fig. 12)

In regards to claim 5, Kamachi does not specifically discloses the following, which is taught by Yamamoto: 
5. The control apparatus according to claim 4, wherein the microprocessor is configured to perform the determining including determining whether the hybrid vehicle travels straight ahead, and the controlling including controlling the internal combustion engine, the first motor-generator and the second motor-generator so as to perform the second control when the request for the temperature increase suppression is output and it is determined that the hybrid vehicle travels straight ahead, while so as not to perform the second control even if the request for the temperature increase suppression is output when it is determined that the hybrid vehicle does not travel straight ahead. (see at least [0057] as above, see also and Fig. 12, most specifically steering angle at times t0 to t1 and Fig. 5 wherein steering angle and yaw rate is determined, equivalent to determining the broadest reasonable interpretation of a straight ahead condition.)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Yamamoto with the invention of Kamachi, with the motivation of obtaining high energy efficiency with four-wheel-drive regenerative braking without unexpected disturbance that may result in operator counter-steering. (Yamamoto, [0006]-[0007])
In regards to claims 10-11: Claims 10-11 represent a same or similar apparatus as claims 4-5 above, with the addition of means plus function language. The limitations cited to 
In regards to claims 16-17: Claims 16-17 are the methods performed by the apparatus of claims 4-5, and are rejected the same or similar to claims 4-5, above. 
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi in view of Cho and Yamamoto, and further in view of Matsuno et al. (US 20160121906 A1) herein Matsuno.
In regards to claim 6, Kamachi does not specifically discloses the following, which is taught by Matsuno:
6. The control apparatus according to claim 5, further comprising a position detection part configured to detect a position of the hybrid vehicle, wherein the microprocessor is configured to further perform setting a target route of the hybrid vehicle, (see at least [0025]) the hybrid vehicle is a self-driving vehicle configured to autonomously travel along the target route set, (see at least [0028]) and the microprocessor is configured to perform the determining including determining whether the hybrid vehicle travels straight ahead based on the target route and the position of the hybrid vehicle detected by the position detection part. (at least [0059])
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Matsuno with the invention of Kamachi, with the motivation of providing proper vehicle commands with less reliable environment information. (Matsuno, [0006])
In regards to claim 12: Claim 12 represents a same or similar apparatus as claim 6 above, with the addition of means plus function language. The limitations cited to Matsuno are tangibly associated to equivalent means associated to the cited functions, and therefore claim 12 is rejected the same or similar to claim 6, above. 
In regards to claim 18: Claim 18 is the method performed by the apparatus of claim 6, and is rejected the same or similar to claims 6, above. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is as follows:
Tomo (US 20150141198 A1) that discloses a relevant hybrid vehicle, at [0063] “when the temperature of the second MG 30 for generating a driving force rises in high-load operation or after high-load operation... the upper limit value of the driving torque which can be generated by the second MG 30 is reduced” and [0064] “when the second MG 30 can not generate a predetermined output torque... the ECU 200 controls the clutch 80 to be engaged to form an engaged state, and controls the first MG 20, so that a driving torque is generated at the driving wheel 49.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 19, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669